
	
		I
		112th CONGRESS
		1st Session
		H. R. 1962
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Sensenbrenner
			 (for himself, Mr. Smith of Texas,
			 Mr. Rogers of Michigan, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend expiring provisions of the USA PATRIOT
		  Improvement and Reauthorization Act of 2005 and the Intelligence Reform and
		  Terrorism Prevention Act of 2004 until June 1, 2015, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 PATRIOT Sunsets Extension Act of
			 2011.
		2.Sunset
			 extensions
			(a)USA PATRIOT
			 Improvement and Reauthorization Act of 2005Section 102(b)(1) of
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is
			 amended by striking May 27, 2011 and inserting June 1,
			 2015.
			(b)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 50 U.S.C. 1801 note) is amended by striking May 27,
			 2011 and inserting June 1, 2015.
			
